Judgment unanimously affirmed. Memorandum: Defendant argues that the court lacked jurisdiction over the charge of forgery in the second degree because defendant had not been held for the action of a Grand Jury on that charge when he pled guilty to a Superior Court Information. He argues that his plea should be vacated. We disagree. The court’s dismissal of that charge and authorization to re-present it to a Grand Jury is deemed to constitute an order holding defendant for the action of the Grand Jury (CPL 210.45 [9]). We have examined defendant’s remaining arguments on appeal and find them lacking in merit. (Appeal *1030from Judgment of Onondaga County Court, Cunningham, J.— Sexual Abuse, 1st Degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.